MEMORANDUM **
Haji Syed Rahman, Farkhunda Rahman, Farhan Rahman, and Adnan Rahman, natives and citizens of Bangladesh, petition pro se for review of an order of the Board of Immigration Appeals (“BIA”) upholding an Immigration Judge’s order denying their applications for asylum and withholding of deportation. Pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, the transitional rules apply and we therefore have jurisdiction under 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997). We deny the petition for review.
The Rahmans contend that the BIA erred in concluding that they did not establish a well-founded fear of future persecution. We will reverse the BIA where substantial evidence “not only supports that conclusion, but compels it.” INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (emphasis in original).
In light of the evidence of conditions in the record, the record does not compel the conclusion that the Rahmans have reason to fear persecution if they return. See Kazlauskas v. INS, 46 F.3d 902, 906 (9th Cir.1995).
Because the Rahmans failed to establish eligibility for asylum, substantial evidence supports the BIA’s denial of withholding of deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.